Citation Nr: 1701080	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  10-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability of the feet. 

2.  Entitlement to service connection for skin rashes, to include of the face, as due to herbicide exposure.  

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S.J. and L.P.


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified at a travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  A transcript of the hearing is of record.  A May 2016 letter informed the Veteran that the VLJ who had held the hearing had left the Board and provided the Veteran the opportunity to have another hearing before a different VLJ.  The Veteran responded in June 2016 indicating that he wished to appear at another Board hearing.  Thus, the Veteran was provided with a September 2016 videoconference hearing before the undersigned VLJ.  A transcript of the hearing is of record.  

This appeal was previously before the Board in October 2013.  The appeal was remanded for additional development.  As discussed below, the requested development as to the Veteran's claims of service connection for skin rashes of the face and entitlement to a compensable initial rating for bilateral hearing loss was not substantially complied with and the claims are not ready for appellate review.  However, the requested development as to the Veteran's claims of service connection for a bilateral foot skin rash and a left shoulder disability was substantially complied with and thus, those claims are ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of service connection for skin rashes (other than of the feet) and increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's skin rash affecting both feet is etiologically related to his active service.   

2.  The Veteran's left shoulder disability is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot skin rash is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Service connection for a left shoulder disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

II.  Skin Rash of the Feet 

The Veteran filed an April 2009 claim for service connection for a foot rash which he contends is etiologically related to his active service to include herbicide exposure.  

The Veteran contends that he had "jungle rot" on his feet during his active service, which continued after his separation from active duty.  The Veteran's cousin testified at a Board videoconference hearing that the Veteran had a problem with his feet when he returned home from Vietnam.  The Veteran reported he saw a dermatologist within a year of his separation from active duty that attempted to treat his foot skin condition.  The Veteran reported his skin condition continued until 2013 when he was provided antibiotics which cleared it up.  See, August 2011 and September 2016 videoconference hearing testimony.

The Board notes that lay persons are competent to attest to factual matters of which they have first-hand knowledge (e.g., the presence of a skin rash).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to testify to the presence of his skin rash in service and he and his cousin are competent to testify to its continued presence post-service.  

The Veteran's September 1965 enlistment examination noted normal feet.  The Veteran's service treatment records (STRs) are otherwise absent for any notation of treatment for a skin condition on his feet. 

The Veteran noted he sought private treatment for his bilateral foot skin rash within a year of his separation from active duty.  However, in an April 2011 statement the Veteran reported that he could not get the doctor records for that period because that doctor had passed away and the records were no longer available.  

The Veteran's VA treatment records include notations of skin conditions.  A March 2009 VA treatment record noted the Veteran reported foot and nail fungus.  A September 2011 print out from the Oklahoma VA medical center (VAMC) notes the Veteran's diagnosed disorders include dermatitis and actinic keratosis.  

The Veteran was provided with a November 2013 VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner noted a previous diagnosis of dermatitis or eczema and nail fungus.  The Veteran reported nail fungus and a rash which was on and off for years.  The examiner concluded that the claimed condition was less likely than not etiologically related to the Veteran's active service because "eczema is not recognized as an agent orange related medical problem."

The Board finds the November 2013 VA examiner's opinion to be inadequate.  Although the examiner correctly noted that eczema is not recognized as one of the diseases considered presumptively associated with exposure to Agent Orange, the examiner failed to provide a rationale detailing why the Veteran's skin condition could not be otherwise related to his active service.  As the November 2013 VA examiner did not provide an adequate thorough rationale, the Board finds the negative nexus opinion is not probative and does not weigh against the Veteran's claim.  

Thus, when weighing the credible and competent evidence of record, the Board finds that the medical evidence does not sufficiently rule out the possibility of a bilateral foot skin rash which was incurred in service.  Certainly, the testimony submitted on the Veteran's behalf supports his claim.  Accordingly, the Board finds that in resolving all doubt in favor of the Veteran, service connection for a skin rash of the feet is warranted.  In this case, there is evidence of a current disability, and an in-service disability, the Veteran and his cousin have provided competent and credible testimony of continuity of symptomatology since service.  Accordingly, service connection for a skin rash of the feet is granted.

III.  Left Shoulder Disability 

The Veteran contends he has a left shoulder disability which is etiologically related to his active service.  The Veteran reported his military occupational specialty was combat engineer which required him to "build things."  The Veteran reported he often had to lift heavy items such as 30 foot piece of sheet iron.  The Veteran stated he worked 12 hour days and received an award for performing a large amount of work in a short amount of time.  The Veteran noted he has a current diagnosis of degenerative joint disease in his left shoulder.  See, August 2011 and September 2016 videoconference hearing testimony.
 
The Veteran's wife provided a statement indicating that she had been married to the Veteran for 50 years and knew him prior to his enlistment.  The Veteran's wife indicated that before he enlisted he had no disabilities but that when he returned home he often complained of left shoulder pain.  The Veteran's wife reported the Veteran self-medicated and therefore did not seek medical treatment until more recently when the pain had increased in severity.  See, September 2016 videoconference hearing testimony.

Lay persons are competent to attest to factual matters of which they have first-hand knowledge (e.g., the presence of left shoulder pain).  Jandreau, supra.  To this extent, the Board finds that the Veteran is competent to testify to the presence of his left shoulder pain and his wife is competent to testify to the Veteran's reported complaints of left shoulder pain following his separation from active duty.  
 
The Veteran's DD Form 214 notes that his military specialty was that of a Carpenter.  The Veteran's military personnel record also notes that he worked as a general warehouseman.  The Veteran's September 1965 enlistment examination noted normal upper extremities.  The Veteran's STRs are otherwise absent of treatment for, or complaints of, left shoulder pain.    

The Veteran's VA treatment records contain notation of a left shoulder disability.  A February 2006 treatment record noted degenerative changes of the acromioclavicular joint.  

The Veteran was provided with a December 2013 VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran reported he was unsure of an exact onset date but reported shoulder pain that worsened over time.  The examiner noted a diagnosis of degenerative joint disease of the left shoulder in 2006.  The examiner concluded that the Veteran's left shoulder disability was less likely than not etiologically related to his active service.  The examiner noted the Veteran's post-service employment in construction and that he did not report left shoulder pain until 2006 when arthritic changes of acromioclavicular joint were noted.  The examiner explained that degenerative joint disease develops gradually over a "long period" of time unless there had been a direct injury to the joint.  The examiner stated that had the Veteran received an injury during his active service which caused his left shoulder disability it would have presented prior to 2006.  The examiner concluded that the Veteran's "history and findings are more consistent with degenerative arthritis due to constant wear and tear over several years as due to recurrent heavy or repetitive labor."        

Despite the examiner's negative conclusion, the Board finds the December 2013 VA examiner's opinion supports the Veteran's assertion that his left shoulder disability is a result of his military occupational specialty during his active service.  The December 2013 VA examiner noted that the Veteran's left shoulder disability was likely developed over a long period of time due to constant wear and tear from recurrent heavy labor.  The Board notes, that service connection does not require that an in service event be the sole cause of a disability, but can be a contributing cause.  Thus, the examiner's conclusion supports the Veteran's assertion that his performing of heavy labor during his active service contributed to his current left shoulder disability.  

Thus, when weighing the credible and competent evidence of record, the Board finds that the medical evidence does not sufficiently rule out the possibility of a left shoulder disability which is etiologically related to the Veteran's active service.  Certainly, the testimony submitted on the Veteran's behalf supports his claim, as well as the December 2013 VA examiner's opinion.  Accordingly, the Board finds that in resolving all doubt in favor of the Veteran, service connection for a left shoulder disability is warranted.  In this case, there is evidence of a current disability and a nexus between the Veteran's current disability and active service.  Accordingly, service connection for a left shoulder disability is granted.


ORDER

Service connection for a bilateral foot skin disability is granted.   

Service connection for a left shoulder disability is granted.  


REMAND

In April 2009 the Veteran filed a claim for skin rashes to include of the face specifically.  The Veteran contends his rashes are etiologically related to his active service.  In response to an October 2013 Board remand the Veteran was provided with a November 2013 VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner noted a previous diagnosis of dermatitis or eczema and nail fungus.  The Veteran reported a rash which had occurred on and off for years on his arms, chest, back, and legs.  The examiner concluded that the Veteran's claimed condition was less likely than not etiologically related to his active service because "eczema is not recognized as an agent orange related medical problem."

The Board finds the November 2013 VA examiner's opinion inadequate.  The examiner addressed the Veteran's eczema but did not address his other diagnosed skin conditions such as basal cell carcinoma, squamous cell carcinoma, lentigo and actinic keratosis, and incidental warty dyskeratoma.  See, June 2012 private treatment record.  Additionally a September 2011 VA treatment record noted a diagnosis of dermatitis.  Moreover, the examiner did not provide a thorough rationale as to why the Veteran's skin disabilities could not be related to Agent Orange exposure or to his active service otherwise.  Thus, an addendum opinion is required which addresses whether any of the Veteran's current skin disabilities are etiologically related to his active service, to include herbicide exposure.   

The Veteran is seeking a compensable initial rating for his service-connected bilateral hearing loss.  The Veteran reported that his hearing has decreased since his last VA examination in December 2013.  The Veteran reported he cannot hear in crowds unless someone is talking directly to him.  The Veteran's wife testified that she has to repeat herself when talking to the Veteran.  The Veteran reported he could not understand children because they talk too fast.  See, September 2016 Board videoconference hearing testimony.  Therefore, as the evidence suggests that the Veteran's bilateral hearing loss disability has increased in severity since his last examination in December 2013, a reexamination must be obtained.

The most recent treatment records considered in a supplemental statement of the case are dates in April 2011.  Thus, on remand any additional treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for skin complaints and hearing loss since April 2011.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, contact the VA examiner who examined the Veteran in November 2013 in connection with his claim for service-connection for skin rashes to specifically include on his face.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any of the Veteran's diagnosed skin disabilities (other than of the feet) to include, basal cell carcinoma, squamous cell carcinoma, lentigo and actinic keratosis, incidental warty dyskeratoma, and dermatitis are etiologically related to his active service, to include herbicide exposure.   

If the November 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

The examiner should provide a thorough rationale for the opinions expressed. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, his service-connected hearing loss disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


